


GENERAL RELEASE
THIS GENERAL RELEASE (this “Agreement”), effective as of the Effective Date (as
defined below), is entered into by and among American Assets Trust, Inc., a
Maryland corporation (the “REIT”), American Assets Trust, L.P., a Maryland
limited partnership (the “Operating Partnership”) and John W. Chamberlain (the
“Executive” and together with the REIT and the Operating Partnership, the
"Parties").
WHEREAS, Executive is a party to that certain Amended and Restated Employment
Agreement dated as of March 24, 2015 (the "Original Agreement") with the REIT
and the Operating Partnership (collectively, the “Company”);
WHEREAS, Executive has provided notice to the Company of his intention to resign
his employment with the Company effective as of September 14, 2015 (the
"Separation Date"); and
WHEREAS, the Parties desire to set forth the terms and conditions upon which
Executive will be entitled to certain separation benefits in exchange for his
execution of this Agreement.
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements set forth below, the parties hereto agree as follows:
1.Effective Date.
(a)    Conditions to Effectiveness. This Agreement shall become effective upon
the occurrence of both of the following events: (i) execution of this Agreement
by the Parties; and (ii) expiration of the revocation period applicable under
Section 3(c) below without Executive having given notice of revocation
thereunder. The date of the last to occur of the foregoing events shall be
referred to in this Agreement as the “Effective Date.” Unless and until both of
the foregoing events occur, or in the event that the Effective Date does not
occur for any reason, in each case on or prior to the date that is thirty (30)
days following the Separation Date, this Agreement shall be null and void and of
no further force or effect.
(b)    Resignation from Positions. Effective as of the Separation Date,
Executive hereby resigns Executive's employment with the Company and all officer
and director positions Executive holds with the Company or any subsidiary.
Executive agrees that Executive will execute any additional documents that the
Company may reasonably request in connection with the foregoing.
2.    Separation Payments and Benefits.
(a)    Payment of Salary and Receipt of All Benefits on Employment Separation
Date. On the Separation Date, the Company shall pay Executive all earned and
accrued wages through the Separation Date, including accrued, unused paid time
off and any other benefits owed to Executive. Subject to the terms of this
Agreement, Executive acknowledges and agrees that with this final check, and the
expense reimbursements described below, and other than the separation payments
pursuant to Section 2(d) below, the Company will have paid or provided all
applicable

    



























--------------------------------------------------------------------------------



salary, wages, bonuses, accrued paid time off, premiums, leaves, housing
allowances, relocation costs, interest, severance, outplacement costs, fees,
reimbursable expenses, commissions, stock, stock awards, vesting, and any and
all other benefits and compensation due to Executive as of the Separation Date.
(b)    Benefits. Except as provided in Section 2(d)(ii) below, Executive’s
health insurance benefits shall cease on the last day of September 2015, subject
to Executive's right to continue his health insurance under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”). Executive's
participation in all benefits and incidents of employment, including, but not
limited to, the accrual of bonuses, vacation, and paid time off, shall cease as
of the Separation Date.


(c)    Expense Reimbursements. Within thirty (30) days following the Separation
Date, the Company shall reimburse Executive for all reasonable and properly
documented business expenses incurred prior to the Separation Date that have
been submitted by Executive in accordance with the Company’s policies.
(d)    Separation Payments. As consideration for Executive’s agreement to be
bound by the terms of this Agreement, including without limitation, the release
set forth in Section 3 below, Executive shall be entitled to the following,
which shall be the exclusive separation benefits to which Executive shall be
entitled:
(i)    Executive shall be paid, in a single lump-sum payment on the sixtieth
(60th) day after the Separation Date, $2,402,242;
(ii)    For the period beginning on the Separation Date and ending on the date
which is twelve (12) full months following the Separation Date (or, if earlier,
(A) the date on which the applicable continuation period under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”) expires or (B)
the date Executive becomes eligible to receive the equivalent or increased
healthcare coverage from a subsequent employer) (such period, the “COBRA
Coverage Period”), if Executive and his eligible dependents who were covered
under the Company’s health insurance plans as of the Separation Date elect to
have COBRA coverage and are eligible for such coverage, the Company shall pay
the COBRA premiums necessary to continue health insurance coverage for Executive
and his covered dependents as in effect on the Separation Date. If any of the
Company’s health benefits are self-funded as of the Separation Date, or if the
Company cannot provide the foregoing benefits in a manner that is exempt from
Section 409A (as defined below) or that is otherwise compliant with applicable
law (including, without limitation, Section 2716 of the Public Health Service
Act), then in lieu of paying the COBRA premiums as set forth above, the Company
shall instead pay to Executive on the last day of each remaining month of the
COBRA Coverage Period a fully taxable cash payment equal to the applicable COBRA
premium for such month for Executive and his covered dependents; and
(iii)     Effective as of the Effective Date, the vesting of the following stock
awards shall be accelerated:

2





















--------------------------------------------------------------------------------



(1)    7,531 shares subject to that certain Restricted Stock Award Agreement
dated as of March 25, 2014 (the “March 2014 Restricted Stock Award Agreement”);
and
(2)    9,859 shares subject to that certain Restricted Stock Award Agreement
dated as of December 1, 2014 (the “December 2014 Restricted Stock Award
Agreement,” and together with the March 2014 Restricted Stock Agreement, the
“Restricted Stock Award Agreements”).
(e)    Exclusive Benefits. Other than as set forth in this Agreement, Executive
shall not be entitled to any additional payments or benefits upon or in
connection with his termination of employment. In addition, Executive
acknowledges and agrees that he is not entitled to any reimbursement by the
Company for any taxes payable by Executive as a result of the payments and
benefits received by Executive pursuant to this Section 3, including, without
limitation, any income or excise tax imposed by Sections 409A and 4999 of the
Internal Revenue Code of 1986, as amended.
(f)    Return of the Company’s Property. On the Separation Date, Executive shall
immediately surrender to the Company all lists, books and records of, or in
connection with, the Company’s business, and all other property belonging to the
Company, it being distinctly understood that all such lists, books and records,
and other documents, are the property of the Company.


3.    General Release.
(a)    For valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Executive does hereby release and forever discharge the
“Releasees” hereunder, consisting of American Assets Trust, Inc., a Maryland
corporation, American Assets Trust, L.P., a Maryland limited partnership, and
each of their partners, subsidiaries, associates, affiliates, successors, heirs,
assigns, agents, directors, officers, employees, representatives, lawyers,
insurers, and all persons acting by, through, under or in concert with them, or
any of them, of and from any and all manner of action or actions, cause or
causes of action, in law or in equity, suits, debts, liens, contracts,
agreements, promises, liability, claims, demands, damages, losses, costs,
attorneys’ fees or expenses, of any nature whatsoever, known or unknown, fixed
or contingent (hereinafter called “Claims”), which Executive now has or may
hereafter have against the Releasees, or any of them, by reason of any matter,
cause, or thing whatsoever from the beginning of time to the date hereof.  The
Claims released herein include, without limiting the generality of the
foregoing, any Claims in any way arising out of, based upon, or related to the
employment or termination of employment of Executive by the Releasees, or any of
them; any alleged breach of any express or implied contract of employment; any
alleged torts or other alleged legal restrictions on Releasees’ right to
terminate the employment of Executive; and any alleged violation of any federal,
state or local statute or ordinance including, without limitation, Title VII of
the Civil Rights Act of 1964, the Age Discrimination In Employment Act, the
Americans With Disabilities Act, and the California Fair Employment and Housing
Act. Notwithstanding the foregoing, this Agreement shall not operate to release
any rights or claims of Executive (i) with respect to Section 2(b)(vi) or 6 of
the Employment Agreement, (ii) to accrued or vested benefits Executive may have,
if any, as of the date hereof under any applicable plan, policy, practice,
program, contract or agreement with the Company, (iii) to indemnification and/or
advancement of expenses pursuant to that certain Indemnification

3





















--------------------------------------------------------------------------------



Agreement dated as of January 19, 2011 (the “Indemnification Agreement”), (iv)
for unemployment compensation or any state disability insurance benefits
pursuant to the terms of applicable state law, (v) for workers’ compensation
insurance benefits under the terms of any worker’s compensation insurance policy
or fund of the Company, or (vi) Executive’s right to bring to the attention of
the Equal Employment Opportunity Commission or the California Department of Fair
Employment and Housing claims of discrimination; provided, however, that
Executive does release his right to secure any damages for alleged
discriminatory treatment.
(b)    EXECUTIVE ACKNOWLEDGES THAT HE HAS BEEN ADVISED BY LEGAL COUNSEL AND IS
FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH
PROVIDES AS FOLLOWS:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”
EXECUTIVE, BEING AWARE OF SAID CODE SECTION, HEREBY EXPRESSLY WAIVES ANY RIGHTS
HE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.
(c)    IN ACCORDANCE WITH THE OLDER WORKERS BENEFIT PROTECTION ACT OF 1990,
EXECUTIVE IS HEREBY ADVISED AS FOLLOWS:
(I)    HE HAS THE RIGHT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS RELEASE;
(II)    HE HAS TWENTY-ONE (21) DAYS TO CONSIDER THIS AGREEMENT BEFORE SIGNING
IT; AND
(III)    HE HAS SEVEN (7) DAYS AFTER SIGNING THIS AGREEMENT TO REVOKE THIS
RELEASE, AND THIS AGREEMENT WILL BECOME EFFECTIVE UPON THE EXPIRATION OF THAT
REVOCATION PERIOD.
(d)    Executive represents and warrants that there has been no assignment or
other transfer of any interest in any Claim which he may have against Releasees,
or any of them, and Executive agrees to indemnify and hold Releasees, and each
of them, harmless from any liability, Claims, demands, damages, costs, expenses
and attorneys’ fees incurred by Releasees, or any of them, as the result of any
such assignment or transfer or any rights or Claims under any such assignment or
transfer.  It is the intention of the parties that this indemnity does not
require payment as a condition precedent to recovery by the Releasees against
Executive under this indemnity.
(e)    Executive agrees that if he hereafter commences any suit arising out of,
based upon, or relating to any of the Claims released hereunder or in any manner
asserts against Releasees, or any of them, any of the Claims released hereunder,
then Executive agrees to pay to Releasees,

4





















--------------------------------------------------------------------------------



and each of them, in addition to any other damages caused to Releasees thereby,
all attorneys’ fees incurred by Releasees in defending or otherwise responding
to said suit or Claim.
(f)    Executive further understands and agrees that neither the payment of any
sum of money nor the execution of this Agreement shall constitute or be
construed as an admission of any liability whatsoever by the Releasees, or any
of them, who have consistently taken the position that they have no liability
whatsoever to Executive.
4.    Restrictive Covenants. Executive hereby expressly reaffirms his
obligations under Section 7 of the Employment Agreement, a copy of which is
attached to this Agreement as Exhibit A and incorporated herein by reference,
and agrees that such obligations shall survive the Separation Date and any
termination of his services to the Company.
5.    Nondisparagement. Executive agrees that he shall not disparage or
otherwise communicate negative statements or opinions about the Company, its
board members, officers, employees, shareholders or agents; provided, however,
that Executive shall not be prohibited from making such statements or opinions
to his immediate family so long as such statements or opinions are not likely to
be harmful to the Company, its board members, officers, employees, shareholders
or agents or its or their businesses, business reputations, or personal
reputations. The Company agrees that neither its board members nor officers
shall disparage or otherwise communicate negative statements or opinions about
Executive. Nothing in this Section 5 shall prohibit any person from testifying
in any legal proceeding in which his or her testimony is compelled by law or
court order and no breach of this provision shall occur due to any accurate,
legally compelled testimony.
6.    Representations. Executive hereby represents and warrants to the Company
that (a) Executive is entering into this Agreement voluntarily and that the
performance of his obligations hereunder will not violate any agreement between
Executive and any other person, firm, organization or other entity, and (b)
Executive is not bound by the terms of any agreement with any previous employer
or other party to refrain from competing, directly or indirectly, with the
business of such previous employer or other party that would be violated by his
entering into this Agreement and/or providing services to the Company pursuant
to the terms of this Agreement.    
7.    Miscellaneous.
(a)    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect.
(b)    Notices. All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:
If to Executive: at Executive’s most recent address on the records of the
Company.

5





















--------------------------------------------------------------------------------



If to the REIT or the Operating Partnership:
American Assets Trust, Inc.
11455 El Camino Real, Suite 200
San Diego, CA 92130
Attn: General Counsel


with a copy to:
Latham & Watkins
355 South Grand Ave.
Los Angeles, CA 90071-1560
Attn: Julian Kleindorfer
or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
(c)    Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.
(d)    Withholding. The Company may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.
(e)    No Waiver. Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right Executive or the Company may have hereunder shall not be deemed to be a
waiver of such provision or right or any other provision or right of this
Agreement.
(f)    Entire Agreement. This Agreement, together with the Indemnification
Agreement, the Restricted Stock Award Agreements and Sections 7 and 11(d) of the
Employment Agreement, constitutes the final, complete and exclusive agreement
between Executive and the Company with respect to the subject matter hereof and
replaces and supersedes any and all other agreements, offers or promises,
whether oral or written, by any member of the Company and its subsidiaries and
affiliates (a “Predecessor Employer”), or representative thereof, whose business
or assets any member of the Company and its subsidiaries and affiliates
succeeded to in connection with the initial public offering of the common stock
of the REIT or the transactions related thereto. Except as provided in Section 4
hereof with respect to Section 7 of the Employment Agreement and other than
Section 11(d) of the Employment Agreement, which is incorporated herein by
reference, the Employment Agreement shall be superseded entirely by this
Agreement and the Employment Agreement shall be terminated and be of no further
force or effect.
(g)    Survival. The covenants, agreements, representations and warranties
contained in or made in Sections 3, 4, 5, 6 and 7 of this Agreement shall
survive the Separation Date and any termination of Executive’s services to the
Company.



6





















--------------------------------------------------------------------------------



(h)    Amendment. No amendment or other modification of this Agreement shall be
effective unless made in writing and signed by the parties hereto.
(i)    Counterparts. This Agreement and any agreement referenced herein may be
executed simultaneously in two or more counterparts, each of which shall be
deemed an original but which together shall constitute one and the same
instrument.
(j)    Interpretation; Construction. This Agreement has been drafted by legal
counsel representing the Company, but Executive has participated in the
negotiation of its terms. Furthermore, Executive acknowledges that Executive has
had an opportunity to review and revise the Agreement and have it reviewed by
legal counsel, if desired, and, therefore, the normal rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement. Either party’s
failure to enforce any provision of this Agreement shall not in any way be
construed as a waiver of any such provision, or prevent that party thereafter
from enforcing each and every other provision of this Agreement.
(k)    Right to Advice of Counsel. Executive acknowledges that he has the right
to, and has been advised to, consult with an attorney regarding the execution of
this Agreement, including, without limitation, as to the effect of the amendment
and restatement of the Original Agreement, and any release hereunder; by his
signature below, Executive acknowledges that he understands this right and has
either consulted with an attorney regarding the execution of this Agreement and
the resulting amendment and restatement of the Original Agreement or determined
not to do so.
[Signature Page Follows]

7





















--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand and, pursuant to
the authorization from the Board, each of the REIT and the Operating Partnership
has caused these presents to be executed in its name on its behalf, all as of
the day and year first above written.
AMERICAN ASSETS TRUST, INC.,
 
a Maryland corporation
 
 
 
 
By:
/s/ ADAM WYLL
 
 
Name: Adam Wyll
 
 
Title: Senior Vice President
 
 
 
 
AMERICAN ASSETS TRUST, L.P.,
 
a Maryland limited partnership
 
 
 
 
By:
AMERICAN ASSETS TRUST, INC.
 
Its:
General Partner
 
 
 
 
By:
/s/ ADAM WYLL
 
 
Name: Adam Wyll
 
 
Title: Senior Vice President
 
 
 
 
 
“EXECUTIVE”
 
 
 
 
 
/s/ JOHN W. CHAMBERLAIN
 
 
John W. Chamberlain
 


    
[SIGNATURE PAGE TO GENERAL RELEASE]




















SD\1633141.1